Kupferman, J. P., and Ellerin, J.,
dissent in a memorandum by Kupferman, J. P., as follows: I would affirm.
The notice of claim states that it is for "Wrongful death, pain and suffering due to negligence.”
It is conceded that, pursuant to General Municipal Law § 50-e (1) (a), the notice, with respect to the wrongful death aspect, is timely. We are left then with the claim for pain and suffering. There can be no doubt that the Housing Authority had actual notice within the 90 days. In view of the criminal investigation, there was a rational basis for seeking information prior to filing the notice of claim. It was actually filed within- one year and 90 days of the occurrence, which, as a matter of discretion, makes it timely. (General Municipal Law § 50-e [5].) This seems to be the proper result because, otherwise, the claim is bifurcated, with one aspect going forward and the other terminated, an unseemly result.